                   Case 5:19-cv-00392-MTT Document 78 Filed 07/16/20 Page 1 of 2



    WILLKIE FARR & GALLAGHER11p                                                                                     1875 K Street, N.W.
                                                                                                                    Washington, DC 20006-1238

                                                                                                                    Tel: 202 303 1000
                                                                                                                    Fax: 202 303 2000




    July 16, 2020

    VIA ECF

    Chief Judge Marc Treadwell
    United States District Court
    475 Mulberry Street
    Macon, GA 31201

    Re:       Lange v. Houston County, Georgia, et al, No.: 5:19-CV-392

    Dear Chief Judge Treadwell,

    Plaintiff Sgt. Lange writes to respectfully request that your Honor schedule oral argument on her pending
    Superseding Motion for Preliminary Injunction (ECF 57) (“PI Motion”) to be heard at the same time as
    oral argument on Defendants’ motions to dismiss (ECF 61 and 62) (“MTDs”), which are currently
    scheduled to be heard on August 10, 2020.

    On April 10, 2020, Sgt. Lange filed an Amended Complaint (ECF 56) in the above-captioned action as
    well as the PI Motion requesting that the court bar Defendants from enforcing the discriminatory
    exclusion currently preventing Sgt. Lange from receiving medically necessary care for her gender
    dysphoria. Defendants opposed Sgt. Lange’s request for preliminary injunction and briefing was fully
    completed on that motion as of June 18, 2020. Defendants also moved to dismiss the Amended
    Complaint in two separate motions filed on May 11, 2020. Sgt. Lange has opposed both of those motions
    (ECF 74) and briefing on both MTDs is expected to be completed on July 16, 2020. On June 10, 2020,
    the Court issued an order scheduling oral argument on Defendants’ pending MTDs for August 10, 2020.
    The Court has not yet scheduled oral argument on Sgt. Lange’s PI Motion.

    As set forth in her reply brief in further support of her PI Motion, Sgt. Lange believes that, in the interests
    of efficiency and fairness, the Court should hear all pending motions together. Consideration of the
    motions at one consolidated argument is particularly appropriate, because Defendants have premised
    their arguments in opposition to Sgt. Lange’s PI Motion on the alleged strength of their MTDs. (ECF
    68 at 3–10). Moreover, delaying an argument on Sgt. Lange’s PI motion until after an argument and
    decision on Defendants’ MTDs would be inequitable in light of Sgt. Lange’s ongoing harm and her
    current inability to join the waiting list for surgery. Finally, in light of the COVID-19 pandemic, a




N EW Y ORK   W ASHINGTON   H OUSTON   P ALO A LTO   S AN F RANCISCO   C HICAGO   P ARIS   L ONDON   F RANKFURT   B RUSSELS   M ILAN     R OME
                Case 5:19-cv-00392-MTT Document 78 Filed 07/16/20 Page 2 of 2

July 16, 2020
Page 2



consolidated argument would have the added benefit of minimizing travel and other potential exposures
resulting from multiple arguments (should the arguments proceed in person).

For these reasons, we respectfully request that oral argument for the PI Motion be heard in conjunction
with argument on Defendants’ MTDs on August 10, 2020.


                                                                   Respectfully submitted,


                                                                      /s/ Sarah M. Wastler
cc: All Counsel of Record, via ECF




                                                 -2-
